Title: From John Adams to Oliver Wolcott, Jr., 16 September 1795
From: Adams, John
To: Wolcott, Oliver, Jr.



Dear Sir
Quincy September 16. 1795

Inclosed is a Letter and Power to Mr Jones who did me the favour last year at the request of my Son to receive for me a Quarters Salary, which I beg the favour of you to deliver him and at the same time to give him a Warrant, that he may remit the Money to me by a Post Note.
The Treaty opperates in Boston like the Hogsheads of Lime which I am putting under Earth and Weeds and Mud and Straw to make manure. It occasions some Smoke and some Dust and some hissing, but will end in reducing all to one rich mould I hope.
I am Dear Sir with great / Esteem and Affection yr Friend & / humble Servant
John Adams